296 F.2d 730
Edward P. AHRENS, District Director, United States Immigration and Naturalization Service, District No. 6, Miami, Florida, Appellant,v.UNITED STATES of America ex rel. Gloria SALAS, Appellee.
No. 19253.
United States Court of Appeals Fifth Circuit.
December 14, 1961.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Douglas P. Lillis, Reg. Counsel I. & N. S., Richmond, Va., Paul E. Gifford, Asst. U. S. Atty., Miami, Fla., for appellant.
Edward N. Moore, Miami, Fla., for appellee.
Before RIVES, CAMERON and BELL, Circuit Judges.
PER CURIAM.


1
Attorneys representing the appellee have filed no brief and failed to appear for oral argument. By letter they advise that the issues have become "more or less moot", and urgently request an immediate decision.


2
This appeal is controlled by our decision in Ahrens v. Rojas, 292 F.2d 406 (5th Cir., 1961). For reasons sufficiently stated in that opinion the judgment of the district court is reversed and judgment here rendered dismissing the petition. Let the mandate issue forthwith.